Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compressor valve and filter arrangement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a differential pressure switch, or different types of instruments adapted to detect the passage of the work fluid, adapted to drive the switching of said solenoid valve (emphasis added)” and then continues on to recite that “said differential pressure switch is placed in fluid communication with two different sections of the delivery line of the work fluid exiting from said tank in order to detect a difference of the pressure value between a first section downstream and a second section upstream with respect to said dryer”.  Examiner notes the alternative “different types of instruments” passage.  What are these instruments?  Do they exist in the claim language as a plural construct or can 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: instruments in claim 1 and drive means in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delachapelle (US 4,670,223) in view of Setoyama (JP63235678A).
Claim 1:  Delachapelle discloses a compression group (Fig. 1) comprising at least one volumetric compressor (1A/1B/1’) for the compression of air drawn from the outside environment (Fig. 1), a system for drying the compressed air operatively associated with said at least one volumetric compressor (Fig. 1), said compression group comprising a tank (6/6’) for storing the compressed air being delivered from said at least one volumetric compressor, wherein said drying system comprises a group for cooling (11) said compressed air positioned downstream of and in fluid communication with said tank (6/6’), and a dryer (16/16’) downstream of and in communication with said cooling group (Fig. 1), said dryer being configured for reducing the moisture content present in the compressed air dispensable by said compression group, said compression group further comprising a valve (note various valves 9/9’/12/15) upstream of said dryer, adapted to selectively intercept the flow of compressed air exiting from said tank (Fig. 1).
Delachapelle does not disclose that the valve is a solenoid valve or different types of instruments adapted to detect the passage of the work fluid adapted to drive the switching of said solenoid valve.  However, Setoyama discloses a compressor arrangement which utilizes a solenoid valve (10) connected to a reservoir (1) which operates with instruments (note elements including 12/12a) to detect the passage of the work fluid (a pressure sensor can indicate the growing amount of gas inside an enclosure) adapted to drive the switching of said solenoid valve (see Fig. 3 and English Translation on pages 2-3) to assist in reducing the load on a motor.  It would have been obvious before the effective filing date of the invention to include a valve/instrument arrangement as taught by Setoyama into the apparatus of Delachapelle in order to prevent motor overloading and/or excessive temperatures (see English Translation on page 1).
Claim 2:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle further discloses a group (21/22) for filtering said compressed air positioned interposed between and in fluid communication with said cooling group and said dryer (Fig. 1).
Claim 3:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle further discloses that said filtering group comprises a first filter (21) and a second filter (22) in series with each other and in mutual fluid communication (Fig. 1).
Claim 4:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle further discloses that said first filter and said second filter have respective filtering 4Attorney Docket: 374-630 capacities, said first filter (21) being configured for reducing the moisture content of the compressed air (Examiner noting the filter 21 has the capability of removing moisture particles) exiting from said cooling group and said second filter (22) being configured for removing possible dust or dirt present in the compressed air exiting from said cooling group.  
Claim 5:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle further discloses that said first filter (21) has a filtering capacity on the order of one micrometer (see col. 5, lines 55-56) and said second filter (22) has a filtering capacity on the order of hundredths of a micrometer (see col. 5, lines 56-57).
Claim 6:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle further discloses drive means (2/12/12a/7) adapted to selectively drive the actuation of said at least one volumetric compressor as a function of the value of the pressure inside said tank (see Fig. 3), wherein said drive means are configured for detecting the value of the pressure within said tank and to compare it with pre-established reference values (Fig. 3).
Claim 7:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle further discloses that said drive means comprise a pressure switch (12, Examiner noting that element 12 will switch the on/off the motor depending on received pressures).
Claim 9:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle, as modified by Setoyama, further teaches that a second section (note section around 11) upstream of said dryer is provided at least downstream of said drive means associated with said tank (Examiner noting that Setoyama’s incorporated elements will be near the reservoir 6).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delachapelle (US 4,670,223) in view of Setoyama (JP63235678A) and in further view of Schneider (DE20307238U1).
Claim 8:  Delachapelle and Setoyama teach the previous limitations.  Delachapelle does not disclose an automatic system for discharging possible condensate present in said tank.  However, Schneider discloses an automatic system for discharging possible condensate present in its tank (Fig. 1, see 6 and paragraphs 11 and 21).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a drain system as taught by Schneider into the apparatus of Delachapelle to regularly avoid overfilling of the storage tanks and disrupting gas transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746